MEMORANDUM OPINION

No. 04-09-00567-CV


IN RE MEDICAL DEPOT, INC. d/b/a DRIVE MEDICAL DESIGN AND
MANUFACTURING


Original Mandamus Proceeding (1)
 
PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice
 
Delivered and Filed:   September 23, 2009	

PETITION FOR WRIT OF MANDAMUS DENIED
	On September 10, 2009, relator filed a petition for writ of mandamus, complaining of the trial
court's order denying relator's Second Amended Motion for Leave to Designate Responsible Third
Parties.  The court is of the opinion that relator is not entitled to the relief sought.  Accordingly, the
petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a).  							
								PER CURIAM
1.  This proceeding arises out of Cause No. 2008-CI-20945, styled Linda N. Abramson, Individually and as
Sole Heir Representative of the Estate of Roselle Smith, Deceased v. Morningside Ministries d/b/a Morningside Manor
Health Care and Medical Design and Manufacturing, pending in the 57th Judicial District Court, Bexar County, Texas,
the Honorable Antonia Arteaga presiding.  However, the order complained of was signed by the Honorable Karen Pozza,
presiding judge of the 407th Judicial District Court, Bexar County, Texas.